Citation Nr: 1730348	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-17 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1999 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky.  

The matter was previously before the Board in November 2014.  The claim was remanded to afford the Veteran a VA examination to address his right ankle injury.  The matter is now back before the Board for appellate consideration.  


FINDING OF FACT

The medical evidence show that the Veteran's right ankle injury occurred years after his separation from military service.  


CONCLUSION OF LAW

Right ankle disability was not incurred or aggravated in active service, and may not be presumed to be service connected.  38 U.S.C.A. §§ 1110, 112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). VA provided adequate notice for the Veteran's claims of service connection in a letter sent to the Veteran in March 2011.  In that letter, the VA advised the Veteran what information was needed to substantiate a claim for service connection.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2006).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records.  The VA has afforded the Veteran relevant examination and opinion in March 2011.  The resulting reports described the Veteran's claimed disabilities, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2016). 

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In relevant part, 38 U.S.C.A. § 1154 (a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.
Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  

The Veteran contends that his right ankle condition was caused by his military service.  In a September 2006 VA treatment record, the Veteran reported to the VA examiner that he suffered from sore ankles and knees from running during his service.  However, the Veteran's Service Treatment Records (STRs) did not reflect any complaints regarding a right ankle injury or condition.  In January 2007, the Veteran visited a VA treatment facility for his ankle.  There, the physician noted some crepitus in the Veteran's right ankle.  

In November 2008, the Veteran was seen at a VA treatment facility for ankle pain.  During a pain screening, the Veteran reported a pain level of 3 (on a scale of 1 to 3).  The physician noted that the pain in his right ankle was possibly related to a prior trauma.  There was moderate tenderness over interosseous ligament and pain on rotation.  The ankle was stable and demonstrated no swelling.  The x-rays showed normal results.  The physician diagnosed the Veteran with chronic ankle sprain, ruling out a torn ligament.  Later in January 2009, the Veteran's orthopedics record shows a history of pain on inversion of the right ankle along the LCL.  His MRI demonstrated no bone pathology but a possible osteochondritis.  While pain was noted on passive inversion of the ankle, gross instability was absent.  Later in May, the Veteran returned for a new ankle brace.  His new MRI was reviewed and the physician found no ligament or tendon disruption.  The physician diagnosed the Veteran with arthralgia of the right ankle.  In September 2009, the Veteran underwent surgery due to an ankle fracture that he sustained after falling down on steps.  As a result, the Veteran has a screw in the right medial malleolus, leading to a slight decreased dorsiflexion.  
Pursuant to a November 2014 Board remand, the Veteran was afforded an examination for his right ankle.  The examiner found that the Veteran suffered from traumatic arthritis.  The Veteran demonstrated abnormal range of motion.  His dorsiflexion was at 0 to 10 degrees and his plantar flexion was at 0 to 45 degrees.  While the Veteran reported pain during the examination, it did not result in functional loss.  There was evidence of pain with weight bearing but no evidence of localized tenderness or pain on palpation of the joint or soft tissue.  However, unlike a prior medical report, the examiner did not find evidence of crepitus.  After a repetitive range of motion test, the Veteran did not demonstrate additional loss of function or range of motion of his right ankle.  Similar to his left ankle, the Veteran's right ankle showed normal strength in both plantar flexion and dorsiflexion.  There was no evidence of instability, ankylosis, or muscle atrophy.  In conclusion, the examiner opined that the Veteran's right ankle condition is not caused by or a result of his military service.  The examiner acknowledged that the Veteran does have traumatic arthritis in his right ankle secondary to his ankle fracture in 2009.  However, the examiner noted that the Veteran had ankle pain prior to the fracture but there are no medical records that indicate any ankle problems while on active duty.  Furthermore, the examiner added that the Veteran's service connected back condition would not cause an ankle condition as there is no weight shifting or increase stress on the ankles.  

Additionally, while arthritis is a disease that may be granted under 38 C.F.R. § 3.309, there is no evidence that the Veteran's ankle manifested to a compensable degree within one year after separation from service.  Based on the medical evidence, the Veteran did not report an ankle condition until approximately 3 years after service.  

The Board finds that the Veteran's statements linking his ankle disability to service not competent for this purpose.  While the Veteran is competent to testify as to the pain, he is not competent to testify as to the relationship between his service and his right ankle.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that because of the complexity regarding the nexus opinion and nature of the Veteran's diagnosis, a medical expert opinion is required.  

The lack of records of right ankle problem during service does not rule out the occurrence of such symptoms.  However, considering the VA examiner's opinion and all of the evidence as to the history of the current right ankle disability, the preponderance of the evidence is against continuity or other connection between any injury or symptoms in service and the current disability.  See Gilbert, 1 Vet. App. at 54.  The Board therefore denies service connection.


ORDER

Entitlement to service connection for a right ankle disability is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


